Citation Nr: 9911365	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  95-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and May 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The August 1994 rating 
decision denied entitlement to service connection for nervous 
leg syndrome.  The May 1997 rating decision denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.

In January 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

Additional evidence, i.e., including written statements from 
the veteran's private doctors, was associated with the claims 
folder subsequent to the most recent July 1998 supplemental 
statement of the case on the issue of entitlement to service 
connection for restless leg syndrome.  As the Board resolves 
this issue in the veteran's favor, a remand for the issuance 
of a supplemental statement of the case is not warranted.  
38 C.F.R. §§ 19.31, 19.37 (1998). 

The veteran's representative raised before the Board at the 
veteran's personal hearing, and in a subsequent written 
statement, a challenge to the constitutionality of the 
regional office hearing officer program under DVB (Department 
of Veterans Benefits) [now the Veterans Benefits 
Administration (VBA)] Circular 20-88-11.  The representative 
alleges that the veteran has been denied a hearing at the 
local level by someone authorized by the Secretary to 
evaluate medical evidence and that the hearing officer failed 
to develop evidence properly.  The representative also argues 
that the circular was not published in the Federal Register 
and was not, therefore, subject to public notice and comment.  
The Board notes the representative's argument but does not 
make any decision with respect to it.  The Board has the 
authority and responsibility to make final decisions on 
appeal to the Secretary of all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to 
veterans.  See 38 U.S.C.A. §§ 511(a), 7104 (West 1991 & Supp. 
1998).  (Emphasis supplied.)  The Board does not address the 
constitutionality argument for two reasons.  First, that 
issue is not on appeal to the Board, having been raised for 
the first time before the Board.  It was not raised or argued 
at the RO.  Second, the issue is not one that is necessary to 
the Board's decision.  Whether the hearing officer program is 
or is not constitutional has no effect with respect to the 
Board's decision herein.  With respect to the claim of 
entitlement to service connection, the decision of the Board 
herein is favorable, and consideration of a constitutional 
challenge to a VBA Circular is not necessary to the Board's 
decision.  With respect to the claim of entitlement to 
special monthly pension, that issue is the subject of a 
remand herein.

The claim concerning entitlement to special monthly pension 
based on the need for regular aid and attendance or by reason 
of being housebound is the subject of the remand immediately 
following this decision.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
restless leg syndrome has been obtained.

2.  The veteran experienced leg cramps during active service.

3.  The veteran is currently diagnosed as having restless leg 
syndrome that has been attributed to inservice leg cramps.


CONCLUSION OF LAW

Restless leg syndrome was incurred as a result of the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for restless leg syndrome

A.  Factual background

The veteran's service medical records disclose that on 
entrance examinations in March and June 1953, he wrote that 
his chin was cut and he got eight stitches in 1947.  He 
denied any cramps in his legs.  The examiner noted a 2 and 1/2-
inch scar on his chin.  Neurologic examination and 
examination of the lower extremities were normal.  

On August 26, 1953, the veteran complained of continuous pain 
in his legs.  He stated that the pain began six weeks ago and 
was in his right knee cap to his thigh.

On September 5, 1953, the veteran fainted while standing in 
line.  He complained of a slight headache and some leg 
cramps.  Physical examination was negative.  The examiner 
diagnosed heat prostration.

The veteran again complained of pain in both legs on 
September 16, 1953.  The examiner advised him to massage and 
apply heat to the leg muscles twice daily.  The veteran 
sought treatment for recurrence of leg pain on October 3, 
1953.  He was advised to massage and apply heat to the leg 
muscles.

The veteran had sutures removed in September 1955; however, 
the location of the sutures is not indicated.  There were no 
further complaints or findings pertaining to the veteran's 
legs during active service.  On separation examination in 
January 1957, neurologic examination and examination of the 
lower extremities were normal.

Two of the veteran's fellow servicemembers, N.Z. and A.W., 
offered sworn statements as to their observations of the 
veteran's inservice leg symptomatology.  They stated that he 
slept on his knees because he had unbearable pain and 
discomfort when his legs were extended.

The veteran's mother and brother submitted sworn statements 
indicating that the veteran had pains in his legs and could 
not hold them still following his separation from service in 
1957.  He was reportedly treated by Dr. Barlow who believed 
that this condition was due to blows to his head received 
from boxing since he was 11 years old and during service.

In a sworn statement, J.K. reported that he was an insurance 
salesman in 1958 and was unable to insure the veteran at that 
time because of his leg condition.  He stated that he 
recalled that this occurred because it was the first policy 
he ever wrote that included a pre-existing condition.

K.S.J. also submitted a sworn statement indicating that she 
was the veteran's and his wife's landlady in 1960 and was 
aware of his leg pains, and that he received treatment from 
Dr. Smith of the McLean Clinic at that time.

Medial records from McLean Clinic dated in July 1987 indicate 
that the veteran requested a prescription for Empirin # 4 for 
arthritic pain.

Associated with the claims folder are private treatment 
records of the veteran from Roy M. Montalbano, M.D., dated 
from 1989 to 1994  The veteran first complained of problems 
with his legs and pain around his knees in 1989.  Dr. 
Montalbano diagnosed peripheral neuritis.

Dr. Montalbano referred the veteran for neurological 
evaluation by Evan P. Howell, M.D. in August 1989.  The 
veteran complained of pain in both legs, especially in the 
knees.  He stated that he had this pain as long as he could 
recall, even as a youngster.  He reported having a great deal 
of difficulty keeping his legs still.  He  could recall being 
in the Navy and trying to stand at attention and having to 
squat down in order to move his legs.  Dr. Howell suspected 
that the veteran suffered from restless leg syndrome. 

Also associated with the claims folder are VA treatment 
records of the veteran dated from 1993 to 1998.  He was 
diagnosed as having a movement disorder as early as September 
1993, and was regularly treated for this condition, including 
during hospitalization from June to July 1994.  

The veteran was afforded a VA general medical examination in 
December 1993.  He gave a history of shaking of his legs 
since active service.  The examiner diagnosed a history of 
nervous leg syndrome.

Curtis G. Bonin, M.D. stated in July 1995 that he treated the 
veteran for severe leg cramps from 1971 to 1979.  The veteran 
was treated with Empirin # 4.  Unfortunately, Dr. Bonin's 
actual treatment records of the veteran were no longer 
available.  

In August 1996, Rudolph B. Stevens, M.D. reported that the 
veteran had been a patient at the McLean Clinic in the 1960s 
and that no medical records were available from that time 
period.  Dr. Stevens did not indicate for what disabilities 
the veteran was treated. 

In August 1997, Dr. Montalbano stated that he had treated the 
veteran from 1986 to 1992, and that the veteran had a long 
exposure to boxing as a teenager and an adult.  He further 
stated that although the exact etiology of restless leg 
syndrome was not known, it was quite possible that repeated 
blows to the head might have some causation.

One of the veteran's VA treating doctors reported in January 
1999 that that veteran had restless leg syndrome and 
"although it cannot be proven beyond a doubt it is likely 
that this initially occurred while he was in the service."  

Dr. Montalbano also reported in January 1999 that after 
reviewing the veteran's service medical records and 
testimonies from other individuals about his condition, it 
was his opinion that the veteran most probably had restless 
leg syndrome dating back to his early service days.

In a January 1999 written statement, Dr. Bonin stated that 
after reviewing the veteran's papers he realized that 
restless leg syndrome was the same illness he had during 
active service.

Finally, Katherine A. Hensleigh, M.D. reported in January 
1999 that she reviewed the veteran's service medical records, 
copies of sworn statements from his fellow servicemembers, a 
copy of a notarized statement from his insurance agent, and 
VA records.  After reviewing this information as well as her 
own records, she concluded that she could not distinguish 
when the restless leg syndrome actually began.  However, she 
stated that it "is at least as likely as not that the leg 
cramps documented in [the veteran's] military files was the 
beginning of the restless leg syndrome from which he now 
suffers."  

The veteran has offered numerous lay statement on appeal, 
including at personal hearings at the RO in March 1996 and 
March 1997 and before the Board in January 1999.  He stated 
that he suffered from nervous leg syndrome continuously since 
active service and had been treated for this condition by 
several doctors over the years.  He was reportedly 
hospitalized for observation of this condition during active 
service, and was thereafter discouraged from seeking any 
further treatment.  He claimed that this condition resulted 
from his history of boxing or from wearing an asbestos hot 
suit during active service, and that this had been verified 
by doctors.  He reportedly began boxing at age 11 and boxed 
for two years in the Navy.  His treatment history included 
treatment by Dr. Barlow (deceased) as early as 1957; by Dr. 
Smith (deceased) of the McLean Clinic from 1960 to 1962; by 
Dr. Stevens of the McLean Clinic from 1962 to 1972; by Dr. 
Bonin from 1972 to 1976; by Dr. Ellsie (deceased) from 1976 
to 1984; by Dr. Montalbano from 1984 to 1994; and by Dr. 
Burkholst in 1990.  With respect to his boxing, in March 1996 
he testified that he fought in two matches prior to being 
treated for leg symptomatology during active service, 
although he experienced leg symptomatology from "day 1" 
when he had to kneel on a grinder for eight hours.  Upon 
questioning by the hearing officer, the veteran denied 
receiving any injuries in the boxing matches that required 
medical treatment.  However, the veteran later reported that 
he received over 150 stitches in his eyes and chin while 
boxing during active service, and that he forgot to mention 
this at the hearing.  

The veteran's wife testified in March 1996 that she observed 
the veteran's leg symptomatology since active service when 
they began dating and that he had been treated by many 
doctors over the years.  She also provided a sworn statement 
to this effect.  She stated that they were married in 1957; 
however, documents in the claims folder indicate that she 
divorced another man in 1963 and her marriage certificate 
with the veteran bears a date of August 1964.   


B.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).

Direct service connection may be established by showing that 
a disease or injury had its onset in service or by showing 
that a current disability is a result of a disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  In general, 
establishing "direct" service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  In order to 
establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, (1) the existence of a current disability; (2) an 
injury sustained or disease contracted in service (this 
element usually requires VA to obtain and examine the 
veteran's service medical records which are ordinarily in the 
custody of the government); and (3) a link or nexus between 
the two.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).   For purposes of determining whether a claim is well 
grounded, the evidence is generally presumed to be credible.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Based upon the foregoing facts, the Board finds that the 
veteran's claim is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(truthfulness of evidence is presumed for purposes of 
determining if claim is well grounded); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Upon a review of the records, it is also 
the opinion of the Board that all of the evidence necessary 
for adjudication of his claim has been obtained, and that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a), has 
been satisfied.

The veteran's service medical records reflect that he was 
treated for leg cramps on four occasions in 1953.  He has 
also reported suffering from a facial injury that required 
over 150 stitches as a result of boxing; however, the Board 
doubts the credibility of this statement as he reported on 
his entrance examination that his chin was cut and he got 
eight stitches in 1947.  The examiner also noted a 2 and 1/2-
inch scar on his chin at that time.  The service medical 
records are negative for any documentation of such an injury, 
and there have been no post-service medical findings 
corroborating that the veteran has facial scars indicative of 
over 150 stitches.  Moreover, the veteran specifically denied 
receiving any injuries from boxing that required treatment 
when asked by the hearing officer in March 1996.  It is 
highly unlikely that such a serious injury would elude 
memory.  See Cartright v. Derwinski, 2 Vet. App. 24, 25-26 
(1991) (noting that, although interest in the outcome of a 
proceeding does not affect the competency to testify, it may 
affect the credibility of testimony).  "The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); 
see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) 
(testimony was impeached by witness' "inconsistent 
affidavits" and "expressed recognition of the difficulties 
of remembering specific dates of events that happened . . . 
long ago"); Mings v. Department of Justice, 813 F.2d 384, 
389 (Fed. Cir. 1987) (impeachment by testimony which was 
inconsistent with prior written statements). 

The Board also assigns little probative value to the 
statements of the veteran's wife and landlady (K.S.J.) 
concerning their observations of his symptomatology 
immediately following his separation from service.  The 
veteran's wife has stated that she and the veteran married in 
1957 and observed his symptoms at that time; however, 
documents associated with the claims file reveal that she was 
married to another man until 1963 and did not marry the 
veteran until 1964.  K.S.J.'s statement that she was the 
veteran's and his wife's landlady in 1960 and observed his 
symptomatology at that time also strains credibility, as the 
veteran's wife was married to someone else in 1960. 

Regardless, there are four medical opinions of record in 
support of the veteran's claim, three of which were based 
upon a review of pertinent medical records.  The veteran's 
treating VA doctor, Dr. Montalbano, Dr. Bonin, and Dr. 
Hensleigh indicated that the veteran's inservice leg cramps 
represented the onset of current restless leg syndrome.  
While the veteran reported that he was told by doctors that 
his restless leg syndrome was related to asbestos exposure, 
"hearsay medical evidence" does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Moreover, the medical opinions relating the 
veteran's restless leg syndrome, at least in part, to his 
inservice boxing, are not probative to the extent that the 
veteran exaggerated his inservice boxing injuries.  The Board 
is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history.  See e.g. 
Owens v. Brown, 7 Vet. App. 429 (1995) (Board not required to 
accept uncorroborated testimony of claimant as to dental 
treatment during service; Board not bound to accept 
physicians' opinions based on claimant's recitation of 
events).

For these reasons, the Board concludes that the evidence is 
at least in equipoise and, based on this evidence, finds as 
fact that the veteran suffers from restless leg syndrome that 
was incurred during service.  Accordingly, the Board 
concludes that the evidence supports the claim for service 
connection for restless leg syndrome.


ORDER

Entitlement to service connection for restless leg syndrome 
is granted.



REMAND

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound

Additional due process and evidentiary development is needed 
prior to further adjudication of this claim.  Additional 
relevant evidence has been received that has not previously 
been considered by the RO.  For example, following the 
issuance of the July 1998 supplemental statement of the case, 
the veteran submitted additional VA treatment records dated 
from 1997 to 1998.  See 38 C.F.R. § 19.37(a) (1998).  
Pursuant to 38 C.F.R. § 19.37(a), the case will be returned 
to the RO for consideration of this additional evidence and 
for the issuance of a supplemental statement of the case, as 
warranted.  See 38 C.F.R. § 19.31 (1998).

There are also potentially relevant medical records that the 
RO should attempt to obtain concerning the veteran's claim.  
For example, the veteran has reported that he was treated by 
Dr. Burkholst, but none of his records are associated with 
the claims folder.  The veteran was also afforded a VA 
general medical examination in December 1993.  In the 
conclusion, the examiner referred to psychiatric and 
neurological consultations.  The RO requested copies of these 
examination reports from the VA Medical Center (VAMC) in 
Tuscaloosa, Alabama, but was furnished only a reprint of the 
VA general medical examination report.  The veteran also 
receives Social Security Administration (SSA) disability 
benefits.  Therefore, the RO should make arrangements to 
obtain these records on remand.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered). 

Finally, the veteran's representative has indicated that the 
veteran was scheduled for a VA examination in April 1999 to 
determine housebound status or the need for regular aid and 
attendance.  A copy of this examination report should be 
obtained on remand.  If the examination is not adequate, the 
veteran should be re-examined.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
all of his disabilities since 1998, and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
records at the VAMCs in Tuscaloosa and 
Birmingham, Alabama. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  

If requests for any private treatment 
records are not successful, tell the 
veteran so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR 
§ 3.159(c).

2.  Obtain copies of the veteran's VA 
psychiatric and neurological examinations 
conducted in December 1993.  If no such 
examination reports are available, a 
negative reply is requested.  Also, obtain 
and associate with the claims folder the 
veteran's complete treatment records from 
Dr. Burkholst.

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

4.  Obtain a copy of the veteran's April 
1999 VA examination to determine 
housebound status or the need for regular 
aid and attendance.  If the examination 
report is inadequate, the veteran should 
be re-examined.  

If re-examination is necessary, the 
examiner should be given a copy of this 
remand and the appellant's entire claims 
folder.  The examiner should be requested 
to review the appellant's medical history 
prior to conducting the examination and 
state that this has been accomplished.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

Each of the veteran's disabilities should 
be evaluated, including, but not limited 
to, restless leg syndrome, any foot 
disorders (hammer toes), any psychiatric 
disorders, hypertension, diabetes 
mellitus, cancer, and any visual 
disorders.  The examiner is asked to 
describe the nature of the veteran's 
disabilities and the effect of his 
disabilities on his ability to perform 
daily functions.

For example, is the veteran unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does 
he require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report (if conducted).  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claim, with 
consideration of any additional evidence 
developed upon remand.  If the decision 
remains adverse to the veteran, provide 
him and his representative a supplemental 
statement of the case and allow an 
appropriate period for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

